TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00732-CV



          Atheer Ammanuel Hanna and Babylon Transportation, Inc., Appellants

                                               v.

                              Medstar Funding, LLC, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-14-001432, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants and appellee have filed an agreed motion to dismiss the appeal, explaining

that the issues in their discovery dispute are now moot because the underlying lawsuit pending in

Hunt County has settled. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Agreed Motion

Filed: December 17, 2015